DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 Response to Amendment
Applicant’s amendments to claims 1 and 6-7 filed on 11/03/2021 are acknowledged by the Examiner. 
Applicant’s amendments to the claims have overcome any previous claim objections. They are therefore withdrawn. 
Claims 2-3 and 5 remain cancelled. 
Claims 1, 4, and 6-7 are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments. Therefore, Schimpl is no longer the primary reference in this office action. Blackburn still remains as prior art as it is used to teach a flap. See below. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because black and white photographs are not ordinarily permitted in utility patent applications. The Office will accept photographs in utility patent applications only if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of electrophoresis gels, blots, cell cultures, etc.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, “such that a user’s arms may be inserted” on page 2 line 20 should be read as “such that the user’s arms may be inserted.” 
Regarding claim 1, “between the front panel and back panel” on page 3 line 5 should be read as “between the front panel and the back panel.”  
Regarding claim 6, “inserting a user’s arms” on page 3 line 3 should be read as “inserting the user’s arms.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (referred to as “Arana”) (US 2003/0226187 A1) in view of Kazmierczak et al. (referred to as “Kazmierczak”) (US 2005/0010147 A1) in view of Blackburn (US 6,928,674 B2) further in view of GIANNAKAKIS (US 2017/0143046 A1).

    PNG
    media_image1.png
    365
    770
    media_image1.png
    Greyscale

Annotated Fig. 2 of Arana.
Regarding claim 1, Arana discloses an arm pouch (10) (see Figs. 1-2 and Abstract; arm support device 10 is an arm pouch as there is an arm receptacle 18 to receive and hold the arms 12 of a user) comprising:
an elongated front panel extending lengthwise from a left side to a right side and extending widthwise from a top side to a bottom side (see Annotated Fig. 2 of Arana; arm support device 10 has a front panel that extends lengthwise from a left side to a right side, and extends from a top side to a bottom side), and 
a back panel, opposite the front panel (see Annotated Fig. 2 of Arana; the back panel is labeled in Annotated Fig. 2 of Arana, and is opposite of the front panel as it is across from the front panel), 
wherein the front panel and the back panel are elongated only in a horizontal direction such that when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel and back panel, the front panel and back panel are elongated only in a horizontal direction (see Annotated Fig. 2 of Arana, see Figs. 1-2, and [0025]; the front panel and the back panel, labeled in Annotated Fig. 2 of Arana, are elongated only in a horizontal direction or lengthwise, such that when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel and back panel in receptacle 18, as seen in Fig. 1, the front panel and the back panel are elongated only in a horizontal direction or lengthwise, so as to accommodate the arms of the user, see Fig. 1), 
wherein the back panel comprises an inner layer (definition of layer: a sheet, quantity, or thickness of material, https://www.lexico.com/en/definition/layer, thus see Annotated Fig. 2 of Arana; the back panel labeled in Fig. 2 of Arana comprises an inner layer, which is the sheet of material of the back panel); 
wherein the inner layer of the back panel extends lengthwise from a left side to a right side and is fixedly attached to the front panel thereby forming a unitary, nondetachable pouch having a front, a back, a left side, a right side, and a bottom defining an interior between the front panel and the back panel with an opening (18) to the interior along a top side of the arm pouch (10) between the front panel and the back panel such that a user’s arms may be inserted in a folded position within the interior of the arm pouch (10) through the opening (18) of the arm pouch (10) (see Annotated Fig. 2 of Arana and see Fig. 1; the inner layer, labeled in Annotated Fig. 2 of Arana which is the sheet of material of the back panel, extends lengthwise from a left side to a right side, and is fixedly attached to the front panel and forms a unitary, nondetachable pouch as arm support 10 is sewn together, see [0026] and Fig. 2, which has a front, a back, a left side, a right side, and a bottom, see Annotated Fig. 2 of Arana, defining an interior between the front panel and the back panel with arm receptacle 18 to the interior along a top side of arm support 10 between the front panel and the back panel such that a user’s arms may be inserted in a folded position within the interior of the arm support 10 through arm receptacle 18 of arm support 10, see Fig. 1 and [0007], [0025]-[0026]).
Arana does not disclose wherein the back panel comprises an outer layer wherein the outer layer comprises an elongated panel extending from a first end to a second end wherein the first end of the outer layer of the back panel is fixedly attached to the inner layer of the back panel, and the second end of the outer layer of the back panel is detachable from the inner layer of the back panel thereby forming a flap; wherein the inner layer comprises an expandable portion extending at least partially between the left side and the right side of the inner layer wherein the expandable portion is configured to flexibly expand and contract in a horizontal direction when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel and back panel; and wherein the outer layer of the back panel comprises attaching portions adjacent to the second end of the outer layer configured to allow the outer layer to removably attach to various positions of the inner layer of the back panel to provide a manual adjustment of the length of the back panel of the arm pouch. 
However, Kazmierczak teaches an analogous arm pouch (14) (see Figs. 5-6) and an analogous back panel (34) wherein the back panel (34) comprises an outer layer wherein the outer layer comprises an elongated panel extending from a first end to a second end wherein the first end of the outer layer of the back panel (34) is fixedly attached to the inner layer of the back panel (34) (see [0030] and Fig. 5; panel 34 is the back panel as it is behind panel 32, and panel 34 is constructed of a first outer layer of fabric and a second outer layer of fabric, thus the first outer layer of fabric is interpreted to be an outer layer and is an elongated panel as it is the shape of panel 34, and thus extends from a first end to a second end or from a left to right side, and the first end of the outer layer of panel 34 is fixedly attached to the second outer layer of fabric), providing a more comfortable arm pouch for the user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner layer of the back panel in the device of Arana with a fixedly attached outer layer on the exterior of the back panel of Arana and a layer of foam as taught by Kazmierczak to have provided an improved arm pouch device that provides a multi-layered arm pouch so that it is more comfortable for a user as there is more cushion available.
Arana in view of Kazmierczak discloses the invention as discussed above. 
Arana in view of Kazmierczak does not disclose the second end of the outer layer of the back panel is detachable from the inner layer of the back panel thereby forming a flap; wherein the inner layer comprises an expandable portion extending at least partially between the left side and the right side of the inner layer wherein the expandable portion is configured to flexibly expand and contract in a horizontal direction when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel and back panel; and wherein the outer layer of the back panel comprises attaching portions adjacent to the second end of the outer layer configured to allow the outer layer to removably attach to various positions of the inner layer of the back panel to provide a manual adjustment of the length of the back panel of the arm pouch. 
However, Blackburn teaches an analogous arm pouch (the user’s arms are contained within the pouch created), further teaching an analogous back panel 15+20+25+30 (the combination of middle section 15, pocket section 20, left section 25, and right section 30 make up the back panel) having an analogous inner layer 20+30 (the combination of pocket section 20 and right section 30, as pocket section 20 and right section 30 get folded first and thus are part of the inner layer) and outer layer 25 (left section 25 is the outer layer as left section 25 gets folded last, see Figs. 2C-2D, and thus is the top outer layer), the second end 45 (the area proximal to fastener tabs 45, as illustrated in Fig. 1) of the outer layer 25 of the back panel 15+20+25+30 is detachable from the inner layer 20+30 of the back panel 15+20+25+30 thereby forming a flap (see Col. 2 lines 20-22; a first fastener portion 50 is attached to each of the fastener tabs 45 which extends from the second end of left section 25, and thus left section 25 is detachable from pocket section 20+right section 30, thus forming a flap, see Figs. 2C-2D);
wherein the outer layer 25 of the back panel 15+20+25+30 comprises attaching portions 50 adjacent to the second end 45 of the outer layer 25 (see Col. 2 lines 20-22; one or more fastener tabs 45 extends from left section 25 of blanket 10 and first fastener portion 50 is attached to each of the fastener tabs, which are attaching portions) configured to allow the outer layer 25 to removably attach to various positions of the inner layer 20+30 of the back panel 15+20+25+30 to provide a manual adjustment of the length of the back panel 15+20+25+30 of the arm pouch (see Col. 2 lines 20-30 and Col. 1 lines 32-36; one or more second fastener portions 55 are arranged along the reverse side of right section 30 to engage the first fastener portions 50, thus allowing left section 25 to removably attach to various positions of inner layer 20+30, and to provide a manual adjustment of the length of the back panel as left section 25 and right section 30 can be resiliently extensible in a lateral direction via hook and loop fasteners, as the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55), providing fasteners to securely wrap the user while providing ready releasability and access to the user when necessary (see Col. 1 lines 10-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer layer of the back panel in the device of Arana in view of Kazmierczak to have a second end of the outer layer be detachable from the inner layer of the back panel thereby forming a flap and the outer layer comprising attaching portions (50) adjacent to the second end and the inner layer to comprise complementary fasteners (55) to provide manual adjustment as taught by Blackburn in order to have provided an improved arm pouch that provides fasteners to securely wrap the user while providing ready releasability and access to the user when necessary (see Col. 1 lines 10-15). 
Examiner notes that the mechanism for a “cradling” arm pouch and a swaddling blanket are analogous, wherein extending a flap over adjusts the length of the interior pocket by affecting tightness. 
Arana in view of Kazmierczak further in view of Blackburn discloses the invention as discussed above. 
Arana in view of Kazmierczak further in view of Blackburn does not disclose wherein the inner layer comprises an expandable portion extending at least partially between the left side and the right side of the inner layer wherein the expandable portion is configured to flexibly expand and contract in a horizontal direction when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel and back panel. 
However, GIANNAKAKIS teaches an analogous arm pouch (1) (see Figs. 2-5; bib 1 has a pouch 3 to hold hands and/or arms of a user, see [0037]) wherein the inner layer comprises an expandable portion (4) extending at least partially between the left side and the right side of the inner layer wherein the expandable portion (4) is configured to flexibly expand and contract in a horizontal direction when a user is sitting in an upright position and rests the user’s arm in a folded position between the front panel (2a) and back panel (2b, 3) (see Figs. 1-5; the inner layer of pouch 3 is shown in Fig. 2 as it is on the inside when worn on a user, see Figs. 3-5, and comprises entrance portion 4, which is expandable, thus is an expandable portion, that extends between a left and right side of the inner layer of pouch 3, and entrance portion 4 is configured to flexibly expand and contract in a horizontal direction when a user is sitting in an upright position and rests the user’s arm in a folded position between the outer-facing panel 2a and the body-facing panel 2b, in order to insert a user’s hands and/or arms into pouch 3, see [0037], [0040]), providing to make it easier to insert a user’s hands and/or arms into the pouch (see [0037]), while also securely retaining the hands and/or arms as the pouch somewhat tightens up due to the expandable portion (see [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top of the inner layer of the back panel in the device of Arana in view of Kazmierczak further in view of Blackburn to include an expandable portion (4) extending at least partially between the left side and right side of the inner layer as taught by GIANNAKAKIS to have provided an improved arm pouch that makes it easier to insert a user’s hand and/or arms into the pouch (see [0037]), while also securely retaining the hands and/or arms as the pouch somewhat tightens up due to the expandable portion (see [0041]).
Regarding claim 4, Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS discloses the invention as discussed in claim 1 Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS further discloses wherein the expandable portion (4 of GIANNAKAKIS) of the inner layer of the back panel comprises an elastic material (see Fig. 2 of GIANNAKAKIS and [0037] of GIANNAKAKIS; as previously modified above, entrance portion 4 of GIANNAKAKIS of the inner layer of the back panel of Arana comprises elastic material as entrance portion 4 of GIANNAKAKIS is elasticated, definition of elasticate: to insert elastic sections or thread into (a fabric or garment), https://www.dictionary.com/browse/elasticate#:~:text=%2F%20(%C9%AA%CB%88l%C3%A6st%C9%AA%CB%8Cke%C9%AAt)%20%2F,or%20garment)an%20elasticated%20waistband). 
Regarding claim 6, Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS discloses the invention as discussed in claim 1. Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS further discloses a method of using the arm pouch (10 of Arana) of claim 1, the method comprising:
inserting a user’s arms in a folded position within the interior of the arm pouch (10 of Arana) through the opening (18 of Arana) of the arm pouch (10 of Arana) (see Figs. 1-2 of Arana and [0026] of Arana; arms 12 of Arana are inserted in a folded position within the interior of arm support device 10 of Arana through receptacle 18 of Arana of the arm support device 10 of Arana); and 
adjusting the outer layer of the back panel to the user’s preference (as previously modified above, see Claim 1, see Col. 1 lines 32-35 of Blackburn; one of the left and right sections of Blackburn can be resiliently extensible in a lateral direction via the hook and loop fasteners, thus the tightness of the back panel can be manually adjusted by placing along different areas of the second fastener portion 55 of Blackburn, and thus adjusting left section 25 of Blackburn of the back panel of Arana to the user’s preference via hook and loop fasteners) providing to rest the user’s arms against the user’s abdomen, thereby relieving the neck and shoulder muscles from the responsibility of supporting the arms (see [0028] of Arana). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of operating the arm pouch as disclosed by Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS with inserting a person’s arms into the folded position within the interior of the arm pouch through the opening of the arm pouch, and adjusting the adjustment flap to fit the interior of the arm pouch to the person’s arms in the folded position within the interior as taught by Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS in order to have provided an improved arm pouch method that rests the user’s arms against the user’s abdomen, thereby relieving the neck and shoulder muscles from the responsibility of supporting the arms (see [0028] of Arana). 
Regarding claim 7, Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS discloses the method as discussed in claim 6. Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS further discloses wherein adjusting the outer layer comprises positioning the attaching portions (50 of Blackburn) of the second end of the outer layer to a suitable position of the inner layer of the back panel to provide a manual adjustment of the length of the back panel of the arm pouch (10 of Arana) (see Col. 2 lines 22-30 of Blackburn; as previously modified above, see claim 1, first fastener portions 50 of Blackburn of the outer layer, which may be hook and loop fasteners, engages with second fastener portions 55 of Blackburn of the inner layer, which means positioning the fastener portions 50 of Blackburn of the second end of the outer layer of Arana to a suitable position of the inner layer of Arana of the back panel of Arana in order to provide a manual adjustment of the length of the back panel of arm support device 10 of Arana, as the hook and loop fasteners adjust the tightness of the back panel) providing fasteners to securely wrap the user while providing ready releasability and access to the user when necessary (see Col. 1 lines 10-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the arm pouch of Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS to include the method of manually adjusting the length of the back panel via positioning the attaching portions as taught by Arana in view of Kazmierczak in view of Blackburn further in view of GIANNAKAKIS to have provided an improved arm pouch method that provides fasteners to securely wrap the user while providing ready releasability and access to the user when necessary (see Col. 1 lines 10-15 of Blackburn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786